Order entered March 20, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01369-CR

                    ADRIAN ALDON KEATON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 59th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 070173

                                    ORDER

      Before the Court is appellant’s March 17, 2020 second motion for an

extension of time to file his brief.    We GRANT the motion and ORDER

appellant’s brief due on or before March 31, 2020.


                                             /s/     BILL PEDERSEN, III
                                                     JUSTICE